On Petition for Rehearing.
[En Banc. January 19, 1920.]
Per Curiam.
Since the decision of this case, a petition for rehearing has been filed supported by an amicus curiae brief, in which the question decided is again elaborately argued.
Since the opinion in this case was filed, the United States supreme court, on December 8, 1919, in the case of Postal Telegraph-Cable Co. v. Warren-Godwin Lumber Co., 247 U. S. 510, decided the same question, and the holding in that case sustains the view expressed in the majority opinion in this case. The question being the construction of the interstate commerce act as it relates to telegraph companies is primarily a Federal question, and the holding of the Federal supreme court is controlling. It does not appear, therefore, that a further argument and consideration of the question would be useful.
The petition for rehearing will be denied.